DETAILED ACTION
1.	This office action is in response to application 16/693,683 filed on 10/31/2019. Claims 1-16 are pending in this office action.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0332434 (hereinafter Sompolski) in view of US 2021/0026851 (hereinafter Kaul).

	As for claim 1 Sompolski discloses: compiling the operators into corresponding byte code and machine code (See paragraph 0054 note a JIT compiler compiles the code as necessary however with code reuse some of the code is in byte code and the previously compiled code that is reused is in machine form) ; executing the operators by first interpreting the corresponding byte code; switching to executing the operators by executing the corresponding machine code when compiled (See paragraph note code reuse means the system switches between what was previously compiled and what is to be compiled).
Sompolski does not disclose: generating an execution plan for a received user query in a structured query language, the execution plan having a number of operators for operating on data from a content database. Kaul however discloses: generating an execution plan for a received user query in a structured query language (Se paragraphs 0017 and 0040 note the system uses languages that follow the rules of SQL) the execution plan having a number of operators for operating on data from a content database (See paragraphs 0039-0044 note the system creates an execution plan based on the operators involved and further decides which operators to use in the actual execution of the query).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Kaul into the system of Sompolski. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Kaul’s teaching would enable users of the Sompolski system to have more efficient processing. 

	As for claim 2 the rejection of claim 1 is incorporated and further Sompolski discloses: wherein executing a said operator comprises an Interpreter checking a flag indicating completion of the machine code corresponding to the operator and calling the compiled machine code operator if completed or jumping to the byte code corresponding to the operator (See paragraphs 0052-0054 note the system discloses using the previously compiled code whenever the system can reuse the code to save processing resources).

	As for claim 3 the rejection of claim 2 is incorporated and further Sompolski discloses: compiling the operator into helper machine code and wherein executing the operator comprises the Interpreter: interpreting the byte code corresponding to the operator; within a loop of the byte code checking a flag indicating completion of the helper machine code corresponding to the operator: calling the compiled helper machine code operator if completed or continuing interpreting the loop (See paragraphs 0036-0038 note the system discloses looping through the linked list and embedding the compiled code as the system determines which code to reuse) .

	As for claim 4 the rejection of claim 1 is incorporated and further Kaul discloses: compiling one or more functions into machine code and generating a machine code wrapper for each function, and wherein interpreting said functions called in the byte code by calling the respective wrapper (See paragraphs 0024-0026 note the system generates and uses the JDBC wrapper).

	As for claim 5 the rejection of claim 4 is incorporated and further Kaul discloses: wherein the wrappers initially comprise a no op which is replaced when the corresponding function is compiled with a jump instruction to the compiled function (See paragraphs 0048 note while Kaul does not mention a jump instruction the system does indeed jump from the previously compiled code and the code that needs to be compiled).

	As for claim 6 the rejection of claim 1 is incorporated and further Sompolski discloses: wherein variables used by the byte code corresponding to an operator are copied into a buffer for use by the compiled machine code corresponding to the operator (See paragraph 0054 note the smaller variables and operators are compiled and buffered)


	As for claim 7 the rejection of claim 1 is incorporated and further Sompolski discloses: wherein compiling the operators into corresponding byte code or machine code comprises loading byte code or machine code corresponding to the operators from a codebase (See paragraphs 0054 note the stored compiled code represents a codebase that is used to provide the reusable code).


	
	Claims 8-15 are system claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

	Claim 16 is a system claims substantially corresponding to the method of claim 1 and are thus rejected for the same reasons as set forth in the rejection of claim 1.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 14, 2021